United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.M., Appellant
and
U.S. POSTAL SERVICE, CARRIER ANNEX,
New Brunswick, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Aaron B. Aumiller, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-194
Issued: October 5, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 2, 2010 appellant, through counsel, filed a timely appeal from a June 8,
2010 decision of the Office of Workers’ Compensation Programs (OWCP) affirming the denial
of her recurrence of disability claim. Pursuant to the Federal Employees’ Compensation Act
(FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits and
nonmerit of this case.
ISSUE
The issue is whether appellant has established disability for the period September 27,
2008 through February 19, 2009 as a result of her accepted closed fracture of the fingers.
On appeal, appellant’s representative contends that OWCP erred in denying her claim of
disability.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 1, 2008 appellant, then a 39-year-old transitional postal carrier, filed a
traumatic injury claim alleging that on February 1, 2008 she injured two fingers on her right
hand in the performance of duty. OWCP accepted the claim for closed fracture of the phalanx or
phalanxes. Appellant stopped work on February 1, 2008 and returned to light-duty work on
February 16, 2008.
On May 6, 2009 appellant filed a claim for compensation (Form CA-7) for the period
September 27, 2008 through February 19, 2009. She submitted a February 5, 2009 attending
physician’s report from Dr. Humberto T. Perez, a treating physician specializing in family
medicine, who diagnosed right index finger nondisplaced facture mid shaft distal phalanx.
Dr. Perez noted May 19, 2008 as the last date of treatment. He checked “yes” to the question of
whether the condition was employment related. Under explanation, he stated that the condition
happened at work and had been aggravated by lack of any physical therapy.
On May 18, 2009 OWCP received a September 29, 2008 letter informing appellant that
she was being terminated from work due to adjustments of operational staff as a result of shifting
mail volumes.
In a letter dated May 22, 2009, OWCP informed appellant that the evidence of record
was insufficient to support her claim. It advised her as to the medical and factual evidence
required. Appellant was given 30 days to provide additional information.
In an October 2, 2009 report, Dr. Perez reviewed a history of appellant’s injury, physical
findings at the time of the injury and treatment provided. He related that she received no
authorization during the month of February for physical therapy and that she returned to lightduty work on February 16, 2008. Appellant subsequently related having difficulty flexing her
right finger and a March 18, 2008 x-ray revealed a nondisplaced facture of the second finger
midshaft distal phalynx.
By decision dated December 17, 2009, OWCP denied appellant’s claim for wage-loss
compensation for the period September 29, 2008 through February 19, 2009.
In a January 6, 2010 letter, counsel requested an oral hearing before OWCP’s hearing
representative, which was held on April 7, 2010.
In an April 30, 2010 letter, Michael R. Rizzolo, postmaster, related that appellant had
been hired as a transitional employee. He indicated that her appointment expired on
September 28, 2008.
By decision dated June 8, 2010, OWCP’s hearing representative affirmed the denial of
appellant’s claim for wage-loss compensation.

2

LEGAL PRECEDENT
The term disability as used in the FECA2 means the incapacity because of an employment
injury to earn the wages that the employee was receiving at the time of injury.3 Whether a
particular injury caused an employee disability for employment is a medical issue which must be
resolved by competent medical evidence.4 When the medical evidence establishes that the
residuals of an employment injury are such that, from a medical standpoint, they prevent the
employee from continuing in the employment held when injured, the employee is entitled to
compensation for any loss of wage-earning capacity resulting from such incapacity.5 The Board
will not require OWCP to pay compensation for disability in the absence of any medical
evidence directly addressing the specific dates of disability for which compensation is claimed.
To do so would essentially allow employee’s to self-certify their disability and entitlement to
compensation.6
An employee generally will not be considered to have experienced a compensable
recurrence of disability as defined in 20 C.F.R. § 10.5(x) merely because his or her employer has
eliminated the employee’s light-duty position in a reduction-in-force or some other form of
downsizing.7
ANALYSIS
In support of her claim for disability from September 29, 2008 to January 26, 2009,
appellant submitted reports from her treating physician, Dr. Perez. In a February 5, 2005
attending physician’s report, Dr. Perez diagnosed right index finger nondisplaced facture
midshaft distal phalanx and checked “yes” to the question of whether it was employment related.
In an October 2, 2009 report, he stated that following appellant’s return to work in
February 2008 she had difficulty flexing her right finger and a March 18, 2008 x-ray
interepretation revealed a nondisplaced fracture second finger midshaft distal phalynx. The
Board notes that Dr. Perez did not offer any opinion that appellant was disabled for work for the
claimed period. Dr. Perez did not support that appellant should be excused from work during
this time frame. These reports are of limited probative value. Medical evidence that does not
offer any opinion regarding the cause of an employee’s condition is of limited probative value on
the issue of causal relationship.8 Dr. Perez did not address whether appellants accepted condition
caused disability for the period September 27, 2008 to February 19, 2009. He did not address
whether she was disabled due to her accepted condition for the period at issue.
2

5 U.S.C. §§ 8101-8193; 20 C.F.R. § 10.5(f).

3

S.M., 58 ECAB 166 (2006); Paul E. Thams, 56 ECAB 503 (2005).

4

Paul E. Thams, supra note 3; W.D., Docket No. 09-658 (issued October 22, 2009).

5

R.C., 59 ECAB 546 (2008); Paul E. Thams, supra note 3.

6

William A. Archer, 55 ECAB 674 (2004); Fereidoon Kharabi, 52 ECAB 291 (2001).

7

See 20 C.F.R. § 10.509.

8

K.W., 59 ECAB 271 (2007); Jaja K. Asaramo, 55 ECAB 200 (2004).

3

Appellant alleged that she was disabled from December 24, 2008 to January 26, 2009,
due to her accepted employment injury. The medical evidence of record does not establish that
her claimed disability was related to her accepted closed fracture of the phalanx or phalanxes.
No medical evidence specifically addressed how appellant’s claimed period of disability related
to her February 1, 2008 work injury.
The employing establishment confirmed that appellant was a transitional employee
whose appointment ended on September 27, 2008. The employing establishment explained that,
because the mail volume slowed down, she was separated. The employing establishment noted
that one other mail handler transitional employee was also released at the same time as appellant.
The employing establishment denied that appellant was let go because of her injury. As noted in
20 C.F.R. § 10.509, an employee generally will not be considered to have experienced a
compensable recurrence of disability as defined in 20 C.F.R. § 10.5(x) merely because his or her
employer has eliminated the employee’s light-duty position in a reduction-in-force or some other
form of downsizing.9 The Board finds that the evidence does not support that the end of
appellant’s term of work was in any way related to her work injury.
On appeal, counsel asserted that OWCP failed to properly apply precedent based on the
evidence. Appellant has not submitted any evidence refuting that she was hired as a transitional
employee whose term ended on September 27, 2008. As explained, she did not meet her burden
of proof in establishing her claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to establish that she was disabled for the period
September 27, 2008 to February 19, 2009 as a result of her employment-related injuries.

9

See also Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3(b)(2)(a)
(May 1997) (a recurrence of disability does not include a work stoppage caused by the termination of a temporary
employment).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated June 8, 2010 is affirmed.
Issued: October 5, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

